PER Cueiam.
Defendant was convicted and sentenced to pay a fine of $500 and in default thereof to be confined in the workhouse for a term not to exceed one year. On appeal, the trial court was in all things affirmed, except that this court held the sentence excessive in that the imprisonment in case of nonpayment of the fine could not exceed six months. In disposing of the ease the court said: "The judgment and sentence should be modified accordingly. Subject to this modification the judgment is affirmed.” It appears that the trial court thereupon discharged the relator on a writ of habeas corpus and then sentenced him to pay .a fine of $200, and in default of payment to be confined in the workhouse not exceeding two and one-half months. Defendant, contending that the sentence was void, sued out a writ of habeas corpus.
It was our intention by the order disposing of the appeal to affirm the conviction and the sentence, subject to the modification indicated, and to remand the case for such modification. The subsequent action of the trial court did not conform technically to this procedure, but the difference was of form rather than of substance. The second sentence was not void and only technically irregular.
*142The action of the court in reducing the fine was favorable to defendant and of that he cannot complain.
Defendant contends that some of the evidence produced against defendant on the trial was procured by search of defendant’s premises without a warrant, and that such evidence should not have been received on the trial. If defendant had any such objection the time to make it was on the trial, and the time to review it was on appeal from the judgment of conviction. The reception of inadmissible evidence does not render a judgment subject to collateral attack in a habeas corpus proceeding.
Affirmed.